Title: Peter Minor to Thomas Jefferson, 17 September 1811
From: Minor, Peter
To: Jefferson, Thomas


          
                  Dr Sir 
                  Ridgway 
                     Sept 17. 1811
              I have taken the liberty of sending You the enclosed “Projet of a Law to encourage the raising of Sheep” in the hope that you will lend your attention to the Subject, improve upon, or modify the Scheme, & assist us to 
                  in trying to obtain its passage by the next legislature.
			 
			  The principal features I have taken from the Pennsylvania Dog Law, as it is mentioned by Judge Peters in the Memoirs of the Philadelphia Agricultural Society—I have subjoined some calculations, which I think
			 will not be found extravagant.
          Since the introduction of the Merino & other valuable breeds of Sheep, I think it particularly behoves us to guard against their destruction by dogs. But Independent of there 
                  their propensity to destroy Sheep, why should we not endeavour to diminish a race of Animals, which to make the best of them, are a nuisance, but when considered in a state of madness are certainly as great a curse as can visit us?
          Yrs with the highest respect & Esteem
                  P. Minor.
        